DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06-29-2020, 11-18-2020 and 12-02-2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2016/104702 A1 [English equivalent US 2017/0352916] hereinafter Miyashita. 
Regarding Claim 1, Miyashita teaches a sulfide-based solid electrolyte comprising: lithium, phosphorus, sulfur and chlorine (paragraph 30), wherein a molar ratio of the chlorine to the phosphorus [Cl/P] is 1.1 (see Example 1, Table 1) and the sulfide-based solid electrolyte has an argyrodite-type-crystal structure (paragraph 31). 
Alternatively, it would have been obvious to one of ordinary skill in the art to form such sulfide-based solid electrolyte comprising lithium, phosphorus, sulfur and chlorine (paragraph 30), and having a molar ratio of the chlorine to the phosphorus [Cl/P] is 1.1 (see Table 1) before the effective filing date of the claimed invention because Miyashita discloses that such sulfide-based solid electrolyte has excellent oxidation resistance and high conductivity (paragraph 22). 
MPEP § 2112.01 states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Because the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (i.e. lattice constant of 9.750 Å or more and 9.820 Å or less) are presumed to be inherent. 
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Because the structure recited in the reference (i.e. a sulfide-based solid electrolyte comprising: lithium, phosphorus, sulfur and chlorine, wherein a molar ratio of the chlorine to the phosphorus [Cl/P] is 1.1 (see Table 1) and the sulfide-based solid electrolyte has an argyrodite-type-crystal structure (paragraph 31)) is substantially identical to that of the claims, claimed properties or functions (i.e. lattice constant of 9.750 Å or more and 9.820 Å or less) are presumed to be inherent. 
Regarding Claims 4, 7-8, 16, 18 and 20, Miyashita teaches that diffraction peaks are measured at 2θ = 25.3 to 25.9o in an X-ray diffraction pattern (ray source: Cu) (paragraph 39). 
Regarding Claims 5-6 and 14-15, Miyashita teaches that the sulfide-based solid electrolyte compound is represented by a composition formula Li7-x+yPS6-xClx+y (see paragraphs 30 and 33-35), wherein a molar ratio of the lithium to the phosphorus [Li/P], a molar ratio of the sulfur to the phosphorus [S/P], and the molar ratio of the chlorine to the phosphorus [Cl/P], satisfy 5.0 ≤ a ≤ 6.5; 6.1 ≤ a+c ≤ 7.5; 0.5 ≤ a-b ≤ 1.5; wherein b>0 and c>1.0 are satisfied (see Table 1). 
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Because the structure recited in the reference (i.e. a sulfide-based solid electrolyte comprising: lithium, phosphorus, sulfur and chlorine, wherein a molar ratio of the chlorine to the phosphorus [Cl/P] is 1.1 (see Table 1) and the sulfide-based solid electrolyte has an argyrodite-type-crystal structure (paragraph 31)) is substantially identical to that of the claims, claimed properties or functions (i.e. 31P-NMR measurement of the sulfide-based solid electrolyte having the claimed characteristics) are presumed to be inherent. 
Regarding Claim 10, Miyashita teaches an electrode mixture comprising the sulfide-based solid electrolyte described above and an active material (paragraph 63). 
Regarding Claim 11, Miyashita teaches an all-solid lithium ion battery comprising the electrode mixture described above (paragraph 64). 
Regarding Claim 12, Miyashita teaches an electrode mixture produced from the sulfide-based solid electrolyte described above (paragraph 63, 66). 
Regarding Claim 13, Miyashita teaches an all-solid lithium ion battery comprising the electrode mixture described above (paragraph 64). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729